IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 166 WM 2018
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
AMIR FERGUSON,                            :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of February, 2019, the Application for Extraordinary

Review/Relief is DENIED.